


110 HR 4913 IH: Fair and Competitive Air

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4913
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Pascrell
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To prohibit the limitation of certain air traffic in the
		  New York and New Jersey region.
	
	
		1.Short titleThis Act may be cited as the
			 Fair and Competitive Air
			 Transportation Service in New York-New Jersey Region
			 Act.
		2.Prohibition on
			 limiting certain air traffic
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of Transportation, or any other Federal official, may not take any action that
			 will limit commercial air traffic from one airport operated by the Port
			 Authority of New York and New Jersey that does not limit commercial air traffic
			 from all airports operated by the Port Authority of New York and New Jersey,
			 without the consent of the Port Authority of New York and New Jersey.
			(b)ExceptionSubsection
			 (a) shall not apply in the case of any action that the Secretary of
			 Transportation deems necessary to preserve air traffic safety or in the event
			 of a national emergency.
			
